United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SALISBURY VETERANS ADMINISTRATION
MEDICAL CENTER, Salisbury, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-417
Issued: June 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2013 appellant, through her attorney, filed a timely appeal from a
November 21, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for reconsideration. Because more than 180 days has elapsed from
the most recent merit decision dated April 3, 2013 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of the case pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
On appeal, counsel contends that the Board has jurisdiction over the merits of appellant’s
schedule award claim as her appeal of OWCP’s November 21, 2013 decision was filed on
1

5 U.S.C. § 8101 et seq.

December 10, 2013. He further contends that appellant sustained a ratable impairment entitling
her to a schedule award.
FACTUAL HISTORY
This case has previously been before the Board regarding appellant’s claim for
compensation for leave buyback.2 The facts relevant to the current appeal are set forth.
OWCP accepted that on January 8, 2008 appellant, then a 42-year-old medical
technician, sustained back and neck sprains when she slipped and fell on a wet floor at work.
On September 22, 2010 appellant filed a claim for a schedule award.
In an April 14, 2011 decision, OWCP denied appellant’s claim. It found that the weight
of the medical evidence rested with a March 10, 2011 report of Dr. William H. Lehman, a
Board-certified orthopedic surgeon and an OWCP referral physician, who found that appellant
had reached maximum medical improvement but had no impairment related to her January 8,
2008 work injury under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) and July/August 2009 The Guides
Newsletter.
By letter dated April 20, 2011, appellant, through her attorney, requested a telephone
hearing with an OWCP hearing representative.
In an August 17, 2011 medical report, Dr. Martin D. Fritzhand, an attending Boardcertified urologist, utilized the sixth edition of the A.M.A., Guides and July/August 2009 The
Guides Newsletter to determine that appellant had three percent impairment of each lower
extremity. He utilized Table 16-11 to rate sensory and motor deficits. Dr. Fritzhand determined
that appellant had a severity 1 (mild) motor deficit involving the right lower extremity and a
severity 3 (severe) sensory deficit involving both lower limbs. He advised that her impairments
were most likely related to an S1 nerve root impairment. Dr. Fritzhand used Proposed Table 2
and determined that appellant had a class 1 impairment for S1 nerve root impairment. He
assessed a grade zero modifier each for functional history under Table 16-6 and clinical studies
under Table 16-8. Thus, C moved to A. Dr. Fritzhand determined that appellant had zero
percent (no) motor impairment of the right lower extremity. He further determined that she
sustained three percent sensory impairment to each lower extremity.
In an October 31, 2011 decision, an OWCP hearing representative set aside the April 14,
2011 decision, finding an unresolved conflict in medical opinion between Drs. Lehman and
Fritzhand regarding the extent of appellant’s lower extremity impairment. He directed OWCP to
refer appellant to an impartial medical specialist for an examination and opinion on the matter.

2

Docket No. 09-924 (issued December 1, 2009). In the December 1, 2009 decision, the Board affirmed OWCP
decisions dated July 30, 2008 and January 15, 2009 finding that appellant had failed to establish entitlement to leave
buyback for total disability from March 12 to 27, 2008 due to her January 8, 2008 employment injuries.

2

In a January 9, 2012 report, Dr. Robert W. Elkins, a Board-certified orthopedic surgeon,
selected as the impartial medical specialist, determined that appellant had no impairment of the
right lower extremity and two percent impairment of the left lower extremity due to
radiculopathy and S1 nerve root impairment under the sixth edition of the A.M.A., Guides.
Utilizing Table 16-12, page 535, for the sciatic nerve, Dr. Elkins determined that she had a mild
problem and her diagnosis of radiculopathy equaled a four percent impairment. He found that
the modifiers were zero each for functional impairment, range of motion and plus one for
laboratory studies, resulting in two percent impairment of the left lower extremity for
radiculopathy based on sensory changes.
On February 2, 2012 Dr. James W. Dyer, an OWCP medical adviser, reviewed the
medical record. He determined that Dr. Elkins’ lower extremity impairment rating was not valid
as the diagnosis of radiculopathy was not supported by objective evidence and he failed to
properly utilize The Guides Newsletter to rate the peripheral nerve impairment of the sciatic
nerve rather than the spinal nerve extremity impairment.
OWCP sought clarification from Dr. Elkins as to the impairment rating of appellant’s
legs. In a February 9, 2012 supplemental report, Dr. Elkins agreed with Dr. Dyer that he should
have used the spinal nerve root extremity chart to rate appellant’s impairment. Referring to The
Guides Newsletter, he noted that the accepted level was the L5 nerve root. Dr. Elkins
determined that appellant had one percent impairment of the left lower extremity.
On February 15, 2012 Dr. H.P. Hogshead, an OWCP medical adviser, reviewed the
medical record. He stated that Dr. Elkins incorrectly stated that the accepted level was the L5
nerve root. Dr. Hogshead determined that appellant had no impairment under the A.M.A.,
Guides. He noted that Dr. Elkins was not a Board-certified spinal surgeon. In a supplemental
report dated February 22, 2012, Dr. Hogshead stated that Dr. Elkins used the sixth edition of the
A.M.A., Guides for peripheral nerve lower extremities impairment while OWCP recognized only
the tables published in the July/August 2009 The Guides Newsletter. Although, Dr. Elkins later
referred to The Guides Newsletter, he incorrectly dismissed a negative electrodiagnostic study as
invalid. Dr. Hogshead stated that the study was more reliable than the clinical physical
examination. He concluded that the impairment rating remained at zero percent for each lower
extremity.
In a February 24, 2012 decision, OWCP denied appellant’s schedule award claim. It
found that Dr. Elkins’ February 9, 2012 report was insufficient to establish permanent
impairment as he did not properly utilize the A.M.A., Guides.
By letter dated February 28, 2012, appellant, through her attorney, requested a telephone
hearing before an OWCP hearing representative.
In a May 15, 2012 decision, an OWCP hearing representative set aside the February 24,
2012 decision, finding that Dr. Elkins’ reports were not sufficiently rationalized to resolve the
conflict in medical opinion. She directed OWCP to refer appellant for another impartial medical
evaluation.

3

In an August 8, 2012 report, Dr. Joseph J. Estwanik, a Board-certified orthopedic surgeon
selected as the impartial medical specialist, determined that appellant had no ratable impairment
to either lower extremity based on the July/August 2009 The Guides Newsletter. Based on
objective imaging findings which included computerized tomography and magnetic resonance
imaging (MRI) scan testing, negative nerve conduction velocity studies, finding physical
examination and review of the record she demonstrated no reproducible objective findings of
radiculopathy. Dr. Estwanik found no ratable impairment of either lower extremity as a result of
appellant’s January 8, 2008 work injury.
In an August 10, 2012 decision, OWCP denied appellant’s schedule award claim. The
special weight of the medical evidence was accorded to Dr. Estwanik as the impartial referee.
On August 16, 2012 appellant’s attorney requested a telephone hearing.
In an October 25, 2012 decision, an OWCP hearing representative set aside the
August 10, 2012 decision as OWCP did not refer Dr. Estwanik’s report to a medical adviser for
review.
On November 2, 2012 a third OWCP medical adviser reviewed Dr. Estwanik’s August 8,
2012 report. The medical adviser stated that Dr. Estwanik properly applied the criteria and
tables of the sixth edition of the A.M.A., Guides and The Guides Newsletter.
In a November 5, 2012 decision, OWCP denied appellant’s schedule award claim. The
special weight of the medical evidence was accorded to Dr. Estwanik.
By letter dated November 12, 2012, appellant’s attorney requested a telephone hearing.
In an April 3, 2013 decision, an OWCP hearing representative affirmed the November 5,
2012 decision. The weight of the medical evidence was accorded to Dr. Estwanik as the referee
specialist.
By letter dated October 18, 2013, appellant, through her attorney, requested
reconsideration. Counsel contended that an accompanying report dated September 18, 2012
from Dr. Fritzhand clearly established that there were clinical signs of impairment. He
contended that the requirement of a positive electromyogram (EMG) test to demonstrate
impairment as required was based upon junk science. In a September 18, 2012 report,
Dr. Fritzhand reviewed his August 17, 2011 report which found sensory loss in both lower
extremities consistent with an S1 nerve root impairment. He stated that he rated appellant’s
impairment appropriately. Dr. Fritzhand reviewed Dr. Elkins’ independent medical evaluation.
He noted that Dr. Elkins used an L5-S1 nerve root impairment. Dr. Fritzhand further noted that
Dr. Lehman and Dr. Estwanik diagnosed a nerve root impairment with sensory loss and found
zero percent impairment. However, he stated that appellant clearly had diminished sensory
modalities involving both lower limbs best explained as secondary to a nerve root
impairment/radiculopathy. Appellant even had diminished muscle strength involving the
dorsiflexors of the right ankle. Dr. Fritzhand concluded that despite negative MRI scan and
EMG studies, the clinical picture most likely resulted from S1 (or L5) radiculopathy and
appellant’s claim should be allowed by OWCP.

4

In “procedural notes” dated February 15, 2011 to July 15, 2013, Dr. Robert B. Wilson, II,
a Board-certified family practitioner, assessed appellant as having, among other things, lumbar
sprain, myofascial pain/fibromyalgia, lumbosacral or thoracic radiculopathy and low back pain.
The “procedural notes” dated February 23, 2012 to September 18, 2013 contained the printed
name of James K. Watson, a physician’s assistant, and stated that appellant had lumbosacral or
thoracic radiculopathy, myofascial pain/fibromyalgia and lumbar strain or sprain.
In a November 21, 2013 decision, OWCP denied appellant’s request for reconsideration
without further merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 Section 10.608(b) of the implementing regulations state that any
application for review that does not meet at least one of the requirements listed in 20 C.F.R.
§ 10.606(b)(3) will be denied by OWCP without review of the merits of the claim.6
ANALYSIS
The only decision before the Board in this appeal is OWCP’s November 21, 2013
nonmerit decision which denied appellant’s application for merit review. On appeal, appellant’s
attorney contended that the Board has jurisdiction over the merits of her claim as she filed an
appeal of the November 21, 2013 decision on December 10, 2013. As stated, the Board does not
have jurisdiction over the merits of appellant’s claim. The last merit review in this case was
conducted by OWCP on April 3, 2013.
A request for reconsideration was filed on
October 18, 2013. A nonmerit review was conducted by OWCP on November 21, 2013. At the
time appellant’s counsel requested reconsideration on October 18, 2013, the Board no longer had
jurisdiction to review the April 3, 2013 merit decision.7
In his request for reconsideration, counsel disagreed with OWCP’s April 3, 2013 decision
finding that appellant had no ratable impairment of either lower extremity. He contended that
Dr. Fritzhand’s September 18, 2012 report clearly established that there were clinical signs of
3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

7

20 C.F.R. § 501.3(e).

5

impairment. Counsel stated that the requirement of a positive EMG test to support impairment
was based upon junk science. On appeal, he also contends that The Guides Newsletter
constituted junk science and, as such, should not be utilized by OWCP in impairment
evaluations. The Board notes, however, that the A.M.A., Guides have been adopted as the
uniform standard applicable to all claimants for the determination of permanent impairment
under FECA.8
OWCP has adopted the sixth edition of the A.M.A., Guides for rating impairment of the
upper or lower extremities caused by a spinal injury, as provided in section 3.700 of its
procedures which memorializes proposed tables outlined in the July to August 2009 The Guides
Newsletter.9 The Board has recognized this adoption as proper in order to provide a uniform
standard applicable to each claimant for a schedule award.10 Consequently, counsel’s argument
has no reasonable color of validity.11 He did not establish an error on a specific point of law or
advance a relevant legal argument. Counsel did not otherwise make any argument specific to
appellant’s claim. Consequently, appellant was not entitled to a review of the merits of her claim
based on the first and second above-noted requirements under section 10.606(b)(3).12
Appellant submitted Dr. Fritzhand’s September 18, 2012 report.
Dr. Fritzhand
referenced his prior August 17, 2011 report and stated that he had properly determined that
appellant had three percent impairment to each lower extremity due to sensory loss consistent
with an S1 nerve root impairment. He advised that, despite negative MRI scan imaging and
EMG studies, the clinical picture most likely resulted from S1 (or L5) radiculopathy and her
claim should be allowed by OWCP. Dr. Fritzhand’s September 18, 2012 report was previously
of record and considered by OWCP. Further, he was on one side of the conflict in medical
opinion evidence that was resolved by the report of Dr. Estwanik. It is well established that
evidence which is duplicative or cumulative in nature is insufficient to warrant reopening a claim
for merit review.13 The Board finds, therefore, that Dr. Fritzhand’s report is insufficient to
reopen appellant’s claim for a merit review.
Dr. Wilson’s “procedural notes” dated February 15, 2011 to July 15, 2013, while new, do
not address the issue of permanent impairment. Thus, his notes are not relevant to the issue of
whether appellant has a ratable impairment attributable to her accepted condition. The
8

See J.C., Docket No. 11-241 (issued September 22, 2011); M.R., Docket No. 11-84 (issued
September 21, 2011).
9

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 4 (January 2010).
10

See e.g., M.W., Docket No. 13-928 (issued August 15, 2013); P.B., Docket No. 11-1153 (issued February 13,
2012); G.N., Docket No. 10-850 (issued November 12, 2010).
11

See L.H., 59 ECAB 253 (2007) (while the reopening of a case may be predicated solely on a legal premise not
previously considered, such reopening is not required where the legal contention does not have a reasonable color of
validity).
12

20 C.F.R. § 10.606(b)(3).

13

Denis M. Dupor, 51 ECAB 482 (2000).

6

submission of evidence that does not address the particular issue involved does not constitute a
basis for reopening a case.14 The Board finds, therefore, that Dr. Wilson’s reports are
insufficient to reopen appellant’s claim for a merit review.
The procedural notes which contained the printed name of Mr. Watson, a physician’s
assistant, are also insufficient to warrant further merit review. A physician’s assistant is not a
“physician” as defined under FECA.15 The Board finds, therefore, that this evidence is not
relevant to the underlying medical issue on appeal and is insufficient to reopen appellant’s claim
for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). She did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent new evidence not previously considered by OWCP. Pursuant to 20
C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C § 8128(a).

14

R.M., 59 ECAB 690 (2008); Betty A. Butler, 56 ECAB 545 (2005).

15

5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551 (2002).

7

ORDER
IT IS HEREBY ORDERED THAT the November 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 25, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

